 

Exhibit 10.21

 

 



SHARE SETTLEMENT AGREEMENT

 

 

JASON REMILLARD

 

and

 

DATA443 RISK MITIGATION, INC.

 

EFFECTIVE DATE:

14 August 2020

 

 

 

 

SHARE SETTLEMENT AGREEMENT



 

 

I

PARTIES

 

THIS SHARE SETTLEMENT AGREEMENT (the “Agreement”) is entered into as of and on
the 14th day of August, 2020 (the “Effective Date”), by and between JASON
REMILLARD, an individual residing in the State of North Carolina (“Remillard”);
and, DATA443 RISK MITIGATION, INC., a Nevada corporation (“Data443”). Remillard
and Data443 are sometimes referred to collectively herein as the “Parties”, and
each individually as a “Party”.

 

II

RECITALS

 

A. The Parties previously engaged in transactions intended to be tax-free under
which Data443 acquired from Remillard one hundred percent (100%) of the issued
and outstanding ownership interests of both Myriad Software Productions, LLC and
Data443 Risk Mitigation, Inc. (a North Carolina corporation), collectively
referred to herein as the “Acquired Companies”.

 

B. As part of the consideration for the Acquired Companies, Data443 was
obligated to issue to Remillard shares of Data443 common stock (the “Common
Shares”), as reflected in the filings of Data443 with the Securities and
Exchange Commission.

 

C. Data443 has failed to issue the Common Shares to Remillard for over two (2)
years, and each Party is now willing to provide assurances to the other that it
will not assert any claims of any kind against the other arising solely out of
the failure to issue the Common Shares, without impacting any other
consideration to be issued for the Acquired Companies, or with regard to any
other relationship or claim of right whatsoever arising out of or in any manner
or form related to any other relationship between the Parties.

 

D. The parties desire to resolve all issues related to the Common Shares.

 

E. NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

III

SHARE ISSUANCE AND SETTLEMENT

 

3.1 Issuance of Preferred Shares. As additional consideration hereunder, and in
lieu of issuance of any of the Common Shares, Data443 shall immediately issue to
Remillard one hundred forty four thousand (144,000) shares of its Series A
Preferred Stock (the “Preferred Shares”). The Preferred Shares shall be deemed
to be fully paid for, non-assessable, and owned free and clear by Remillard, and
shall be deemed to have been issued for the Acquired Companies in the same
manner as the Common Shares, and as of the same time as the Common Shares were
to have been issued to Remillard.

 

3.2 No Further Right to the Common Shares. Upon issuance of the Preferred
Shares, Remillard shall have no further right to any of the Common Shares, and
Remillard hereby expressly agree to settle and release Data443 from any and all
known and unknown claims of every nature and kind whatsoever, losses, fines,
penalties, damages, demands, judgments, debts, obligations, interests,
liabilities, causes of action, breaches of duty, costs, expenses, and
injunctions of any nature whatsoever, arising out of the failure to issue the
Common Shares. Remillard expressly does not waive any other right whatsoever,
including without limitation, the right to receive any additional consideration
for the Acquired Companies, other than the Common Shares.

 

1

 

 

3.3 Tax Treatment. The Parties agree that the issuance of the Preferred Shares
is for no reason other than as settlement hereunder to replace the obligation to
issue the Common Shares, and is intended to be a non-taxable event to all
Parties. Neither Party shall take a position (i) on any tax return; (ii) in any
filing with the Securities and Exchange Commission; (iii) in any financial
statements; or, (iv) before any judicial, administrative, or taxing authority
that is inconsistent with this Section 3.3, unless otherwise required by a final
and binding determination or resolution of a governmental body with appropriate
jurisdiction. Each Party agrees to promptly notify the other of any assertion by
a taxing authority of a position that is inconsistent with this Section 3.3.

 

3.4 After Acquired Information. The Parties acknowledge that they may hereafter
discover information, facts, or circumstances different from or in addition to
those which they now know or believe to be true. Except as otherwise provided
herein to the contrary, this Agreement shall remain in full force and effect in
all respects notwithstanding such discovery, and the Parties expressly accept
and assume the risk of such possible additions to or differences from those
facts now known or believed to be true.

 

IV

ADDITIONAL REPRESENTATIONS AND OBLIGATIONS

 

4.1 Independent Legal Counsel. The Parties warrant, represent, and agree that in
executing this Agreement, they do so with full knowledge of the rights each may
have with respect to the other Party, and that each has received, or has had the
opportunity to receive, independent legal advice as to these rights. Each of the
Parties has executed this Agreement with full knowledge of these rights, and
under no fraud, duress, or undue influence.

 

4.2 Execution and Performance of Agreement.

 

4.2.1. By Data443. Data443 hereby warrants and represents to Remillard as
follows:

 

(a) It has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder. All proceedings have been taken and all authorizations have been
secured which are necessary to authorize the execution, delivery, and
performance by Data443 of this Agreement. This Agreement has been duly and
validly executed and delivered by Data443 and constitutes the valid and binding
obligations of Data443, enforceable in accordance with the respective terms.

 

(b) The consummation by Data443 of the transactions herein contemplated,
including the execution, delivery and consummation of this Agreement, will not
violate any judgment, law, order, writ, rule or regulation, or determination or
decree of any arbitrator, court, or other governmental agency or administrative
body (collectively, “Requirement of Law”) applicable or binding upon Data443.

 

4.2.2. By Remillard. Remillard hereby warrants and represents to Data443 as
follows:

 

(a) He has the requisite power and authority to enter into and carry out the
terms and conditions of this Agreement, as well as all transactions contemplated
hereunder. All proceedings have been taken and all authorizations have been
secured which are necessary to authorize the execution, delivery, and
performance by Remillard of this Agreement. This Agreement has been duly and
validly executed and delivered by Remillard and constitutes the valid and
binding obligations of Remillard, enforceable in accordance with the respective
terms.

 

(b) The consummation by Remillard of the transactions herein contemplated,
including the execution, delivery, and consummation of this Agreement, will not
violate any Requirement of Law applicable or binding upon Remillard.

 

V

ADDITIONAL PROVISIONS

 

5.1 Executed Counterparts. This Agreement may be executed in any number of
counterparts, all of which when taken together shall be considered one and the
same agreement, it being understood that all Parties need not sign the same
counterpart. In the event that any signature is delivered by Fax or by E-Mail,
such signature shall create a valid and binding obligation of that Party (or on
whose behalf such signature is executed) with the same force and effect as an
original thereof. Any photographic, photocopy, or similar reproduction copy of
this Agreement, with all signatures reproduced on one or more sets of signature
pages, shall be considered for all purposes as if it were an executed
counterpart of this Agreement.

 

2

 

 

5.2 Entire Agreement. This Agreement, and all references, documents, or
instruments referred to herein, contains the entire agreement and understanding
of the Parties in respect to the subject matter herein. The Parties have
expressly not relied upon any promises, representations, warranties, agreements,
covenants, or undertakings, other than those expressly set forth or referred to
herein. This Agreement supersedes (i) any and all prior written or oral
agreements, understandings, and negotiations between the Parties with respect to
the subject matter herein; and, (ii) any course of performance and/or usage of
the trade inconsistent with any of the terms hereof.

 

5.3 Severability. Each and every provision of this Agreement is severable and
independent of any other term or provision of this Agreement. If any term or
provision hereof is held void or invalid for any reason by a court of competent
jurisdiction, such invalidity shall not affect the remainder of this Agreement.

 

5.4 Governing Law. This Agreement shall be governed by the laws of the State of
North Carolina, without giving effect to any choice or conflict of law provision
or rule (whether of the State of North Carolina or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of North Carolina. If any court action is necessary to enforce the terms and
conditions of this Agreement, the Parties hereby agree that the appropriate
court of the State of North Carolina, Wake County, shall be the sole
jurisdiction and venue for the bringing of such action.

 

5.5 Enforcement. The Parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly, it
is agreed that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity. The remedies of the
Parties under this Agreement are cumulative and shall not exclude any other
remedies to which any person may be lawfully entitled.

 

5.6 Waiver. No failure by any Party to insist on the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy on a breach shall constitute a waiver of any such breach or of
any other covenant, duty, agreement, or condition.

 

5.7 Recovery of Fees by Prevailing Party. In the event of any legal action
(including arbitration) to enforce or interpret the provisions of this
Agreement, the non-prevailing Party shall pay the reasonable attorneys’ fees and
other costs and expenses including expert witness fees of the prevailing Party
in such amount as the court shall determine. In addition, such non-prevailing
Party shall pay reasonable attorneys’ fees incurred by the prevailing Party in
enforcing, or on appeal from, a judgment in favor of the prevailing Party. The
preceding sentence is intended by the Parties to be severable from the other
provisions of this Agreement and to survive and not be merged into such
judgment.

 

5.8 Recitals. The facts recited in Article II, above, are hereby conclusively
presumed to be true as between and affecting the Parties.

 

5.9 Amendment. This Agreement may be amended or modified only by a writing
signed by all Parties.

 

5.10 Successors and Assigns. Except as expressly provided in this Agreement,
each and all of the covenants, terms, provisions, conditions, and agreements
herein contained shall be binding upon and shall inure to the benefit of the
successors and assigns of the Parties.

 

5.11 Assignability. This Agreement is not assignable by either Party without the
expressed written consent of all Parties.

 

3

 

 

5.12 Provision Not Construed Against Party Drafting Agreement. This Agreement is
the result of negotiations by and between the Parties; is the product of the
work and efforts of the Parties; shall be deemed to have been drafted by all
Parties; and, each Party has had the opportunity to be represented by
independent legal counsel of its choice. In the event of a dispute, no Party
shall be entitled to claim that any provision should be construed against any
other Party by reason of the fact that it was drafted by one particular Party.

 

5.13 Agreement Provisions, Exhibits, and Schedules. When a reference is made in
this Agreement to an Article, Section, Subsection, Exhibit, or Schedule, such
reference shall be to said item of this Agreement unless otherwise indicated.
The Exhibits and Schedules identified in this Agreement are incorporated herein
by reference and made a part hereof as if set out in full herein.

 

5.14 Further Assurances. Each Party agrees (i) to furnish upon request to each
other Party such further information; (ii) to execute and deliver to each other
Party such other documents; and, (iii) to do such other acts and things, all as
another Party may reasonably request for the purpose of carrying out the intent
of this Agreement and the transactions envisioned hereunder. However, this
provision shall not require that any additional representations or warranties be
made and no Party shall be required to incur any material expense or potential
exposure to legal liability pursuant to this Section 5.14.

 

5.15 Notices.

 

5.15.1. Method and Delivery. All notices, requests and demands hereunder shall
be in writing and delivered by hand, by Electronic Transmission, by mail, or by
recognized commercial over-night delivery service (such as Federal Express or
UPS), and shall be deemed given (a) if by hand delivery, upon such delivery; (b)
if by Electronic Transmission, upon confirmation of receipt of same; (c) if by
mail, forty-eight (48) hours after deposit in the United States mail, first
class, registered or certified mail, postage prepaid; or, (d) if by recognized
commercial over-night delivery service, upon such delivery.

 

5.15.2. Consent to Electronic Transmission. Each Party hereby expressly consents
to the use of Electronic Transmission for communications and notices under this
Agreement. For purposes of this Agreement, “Electronic Transmission” means a
communication (i) delivered by Fax or E-Mail when directed to the Fax number or
E-Mail address, respectively, for that recipient on record with the sending
Party; and, (ii) that creates a record that is capable of retention, retrieval,
and review, and can be rendered into clearly legible tangible form.

 

5.15.3. Address Changes. Any Party may alter the Fax number, E-Mail address,
physical address, or postage address to which communications or copies are to be
sent by giving notice of such change of address to the other Parties in
accordance with the provisions of this Section 5.15.

 

5.16 Best Efforts. Each Party shall cooperate in good faith with the other
Parties generally, and in particular, the Parties shall use and exercise their
best efforts, taking all reasonable, ordinary and necessary measures to ensure
an orderly and smooth relationship under this Agreement, and further agree to
work together and negotiate in good faith to resolve any differences or problems
which may arise in the future. However, the obligations under this Section 5.16
shall not include any obligation to incur substantial expense or liability.

 

5.17 Definitional Provisions. For purposes of this Agreement, (i) those words,
names, or terms which are specifically defined herein shall have the meaning
specifically ascribed to them; (ii) wherever from the context it appears
appropriate, each term stated either in the singular or plural shall include the
singular and plural; (iii) wherever from the context it appears appropriate, the
masculine, feminine, or neuter gender, shall each include the others; (iv) the
words “hereof”, “herein”, “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole, and not to any
particular provision of this Agreement; (v) all references to “Dollars” or “$”
shall be construed as being United States Dollars; (vi) the term “including” is
not limiting and means “including without limitation”; and, (vii) all references
to all statutes, statutory provisions, regulations, or similar administrative
provisions shall be construed as a reference to such statute, statutory
provision, regulation, or similar administrative provision as in force at the
date of this Agreement and as may be subsequently amended.

 

4

 

 

VI

EXECUTION

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties in Wake
County, North Carolina, and shall be effective as of and on the Effective Date.
Each of the undersigned Parties hereby represents and warrants that it (i) has
the requisite power and authority to enter into and carry out the terms and
conditions of this Agreement, as well as all transactions contemplated
hereunder; and, (ii) it is duly authorized and empowered to execute and deliver
this Agreement.

 

REMILLARD:   DATA443               DATA443 RISK MITIGATION, INC.,     a Nevada
corporation JASON REMILLARD                 DATED:              BY:             
    NAME:         TITLE:         DATED:  

 

5

 